DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow up voicemail (07/29/22) an interview with Attorney Wesley Greenwell on 07/28/22.

The application has been amended as follows: 
Claims 18-24, cancelled.
Claim 25, line 10, replaced: “a controller”, with: --a master computing device that comprises a controller and a computing device, the computing device comprising a processor and a memory accessible by the processor, wherein the memory is configured to store the inductor core design file; wherein the controller is--.
Claims 26-27, cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant has provided new claims which require the substantive matter of the previous claims, as well as adding new limitations, and clarifying the language presented. The 112 rejections are accordingly vacated, and the 112(f) interpretation is no longer held to be invoked by the claim language. The relevant prior art has been cited on the record. Of those references, the most pertinent remains drawn to Panat et al. (US 2016/0172741 A1), Mark et al. (US 9,126,365 B1), Bloom (US 5,726,615), and Barden (US 3,414,857). Those references are applicable in effectively the same manner as detailed in the Non-Final Rejection of record. However, as currently presented, the prior art does not anticipate or teach all of the limitations of independent claim 25. None of Panat, Mark, Bloom, Barden or the remaining prior art discloses or teaches the system of claim 25, including a magnetic material supply valve for regulating a magnetic material flow rate of a magnetic material; a binder material supply comprising a binder material supply valve for regulating a binder material flow rate of a binder material; and a master computing device that comprises a controller and a computing device, the computing device comprising a processor and a memory accessible by the processor, wherein the memory is configured to store the inductor core design file; wherein the controller is in operative communication with the magnetic material supply, the binder material supply, and the preheater, the controller being configured to: inter alia determine a first ratio of the magnetic material flow rate to the binder material flow rate to provide the deposition mixture having the first magnetic permeability; and regulate the magnetic material supply and the binder material supply to deposit the deposition mixture having the first ratio at the first deposition location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/            Primary Examiner, Art Unit 3729